On Rehearing.
The petition to modify the order of the chancery court was filed in that court August 1, 1931, and sought to reduce the monthly allowance from $150 to $125 and for a full release from the payment to the mother of the children for their support during June, July, and August, each year, when by the decree their custody is awarded to the petitioner. Issue was joined on that petition, and submitted to the judge of that court, and he took it under advisement, but has made no order on it.
The proceeding in the juvenile court was begun November 28, 1932. It does not appear that there has been any modification of the decree providing for $150 per month, nor suspension of its effect pending the hearing nor otherwise. So that the facts show that petitioner is still under the adjudged duty to pay the amount thus decreed for the maintenance and support of the children.
The courts generally, with few exceptions, hold that the father is not relieved from the criminal responsibility for a failure to support his children merely because a chancery court has also made direction for the same purpose, and though that court also has summary power to enforce its decree. The authorities are noted in the notes 22 A.L.R. 795 et seq.; 46 Corpus Juris, 1056 et seq.
The rule is well known, and not questioned in any quarter, so far as we know, that, when two courts have concurrent jurisdiction to enforce the same rights, between the same parties, and one of them has attached, the other is without right to proceed to the same end. Eastburn v. Canizas, 193 Ala. 574,69 So. 459; Swope v. Swope, 173 Ala. 157, 55 So. 418, Ann. Cas. 1914A, 937; Southern Hdw. Co. v. Lester, 166 Ala. 86,52 So. 328; Gray v. South, etc., R. Co., 151 Ala. 215, 43 So. 859, 11 L.R.A. (N.S.) 581; Finch v. Smith, 146 Ala. 644,41 So. 819, 9 Ann. Cas. 1026.
If we conclude that section 4479 et seq., Code, were intended merely to confer on the juvenile court concurrent jurisdiction with the chancery court in respect to the enforcement of the duty of the father to support his wife and children, our former opinion and that of the Court of Appeals should be sustained. So that whatever is said must be directed to that inquiry.
In Ex parte Pruitt, 207 Ala. 261, 92 So. 426, this court was dealing with the custody of minor children, and considering Gen. Acts of 1919, p. 128, relating to dependent, neglected, or delinquent children. That act is of a different nature from the provisions of chapter 157 (section 4479 et seq.), Code, Gen. Acts 1919, p. 176. In that case it was held that the *Page 207 
delinquent child act conferred on the juvenile court jurisdiction involving the custody of minor children concurrent with that of the chancery court. There the rights of the children alone measure the duty. So that the right of the public is to enforce a duty to the children. There are involved no degrees of duty in any one situation. The public simply acted in the juvenile court, not for the breach of a duty to it, but solely to enforce a duty to the children.
In Ex parte Jackson, 212 Ala. 496, 103 So. 558, this court was dealing with what is now chapter 157, Code, relating to the effect if a father without lawful excuse shall willfully fail to provide for his children, who are in destitute circumstances, and held that such a proceeding is not a bar to an action in chancery to require the father to provide adequate support for the children, and the original jurisdiction of that court was not ousted in that respect, but that the amount which was collected through the juvenile court should be taken by the chancery court as in the nature of an allowance pendente lite.
We do not understand that the authoritative holding in Sellers v. Sellers, 212 Ala. 290, 102 So. 442, is contrary to that of Ex parte Jackson, supra.
By way of further elaboration of the subject, we may add that we do not understand that the doctrine of this rule in respect to courts of concurrent jurisdiction applies except in respect to the jurisdiction of the court to enforce the same rights. And so we observe that under the juvenile act, the proceeding is initiated on behalf of the public on account of a right in it to have a duty to children enforced to a limited extent; that is, that they may be relieved of destitution. It is not the right of the children that it enforces, but the incidental right of the public consequent upon the destitution of the children.
But the chancery court is not limited to provision for the prevention of destitution, but its jurisdiction extends to enforcing the full measure of the duty which he as a parent owes to his children to provide for their maintenance, support, and education. Their jurisdiction is not therefore concurrent. But that of the chancery court to a certain extent overlaps that of the juvenile court in respect to the support of the children, but does not possess all its powers. They could not be maintained and educated by the father to the extent of hisduty, and at the same time he have no lawful excuse for not providing further for them.
So that if the juvenile court was only constituted to raise money to relieve destitution, it may be that an exercise of the jurisdiction of chancery, which necessarily included that purpose, and more, should be held a bar to proceedings to relieve such destitution. While destitution is the mainspring of the action in the juvenile court, and while the relief from destitution may be a complete defense to such action, there is also an element of punishment. True, all fines paid, and moneys received from the hard labor of the father, must be used for the support of the family, yet it sometimes happens that no funds are thus realized; and, in that event, his hard labor is no more than punishment as for a crime. Swindle v. State,225 Ala. 247, 143 So. 198. Moreover, the punishment may be a jail sentence, section 4480, Code, from which no funds would be available.
Our judgment now is that because a court of chancery may have power to declare and enforce the duty of the father to his children, the state is not deprived of its police power to punish such neglectful father, when the failure on his part exists willfully, and without lawful excuse, and the children are in destitution.
To relieve himself of such consequences, all he has to do is to obey the order of the chancery court, when that court has declared his duty. If he does not, the fact that it has power to enforce its decrees is no reason why the state may not exercise its police power in the matter.
Since upon further consideration we now think the conclusion reached, in the opinion which we heretofore entertained in this case, is not expressive of the correct solution of the question presented, we recede from that opinion, and substitute this in its place. This result conflicts also with the opinion of the Court of Appeals.
Rehearing granted, former judgment of this Court set aside, writ of certiorari to the Court of Appeals granted, judgment of that court is reversed, and the cause remanded to it for final disposition.
All the Justices concur, except BROWN, J., who thinks that the original opinion is correct, and he therefore dissents. *Page 208